Exhibit 10.2

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of this 7th day of April, 2006, by and between COST
PLUS, INC., a California corporation (“Seller”), and INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation, or assignee (“Buyer”).

WITNESSETH THAT:

WHEREAS, Buyer wishes to purchase, and Seller wishes to sell, the Property (as
hereinafter defined), but only upon the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby agree as follows:

Section 1. Definitions and Exhibits.

1.1 Definitions. For purposes of this Agreement, each of the following terms,
when used herein with an initial capital letter, shall have the meaning ascribed
to it as follows:

Agreement. This Purchase and Sale Agreement and Joint Escrow Instructions.

Broker. Blickman Turkus, L.P., dba BT Commercial Real Estate.

Building. The warehouse building containing approximately 513,778 square feet,
which is located on the Land and known locally as 3610 Airport Way, Stockton,
California.

Closing. The closing and consummation of the purchase and sale of the Property
pursuant hereto, including, without limitation, the recording of the Deed in the
records of San Joaquin County, California.

Closing Date. The date on which the Closing occurs as provided in Section 11.1.

Closing Documents. Seller’s Closing Documents (as defined in Section 11.2)
together with Buyer’s Closing Documents (as defined in Section 11.3).

Contract Date. The date upon which this Agreement shall be deemed effective,
which shall be the date on which each of Seller and Buyer has executed this

 

1



--------------------------------------------------------------------------------

Agreement and each of them has received a counterpart executed by the other,
which date shall be inserted in the blank first above written.

Deed. The Grant Deed to be executed by Seller in the form attached hereto and
incorporated herein as Exhibit D.

Earnest Money. The amount deposited by Buyer in escrow with Escrow Agent as
earnest money pursuant to the terms and conditions of Section 3, together with
any interest earned thereon (which shall follow principal).

Environmental Matter. Any matter or circumstance related in any manner
whatsoever to (i) the disposal or release of solid, liquid or gaseous waste into
the environment, (ii) the treatment, storage, disposal or other handling of any
Hazardous Materials, (iii) the placement of structures or materials into waters
of the United States, (iv) above-ground or underground storage tanks used for
the storage of petroleum, petroleum products, or Hazardous Materials, or (v) the
presence of any Hazardous Materials, including, but not limited to, asbestos, in
any building, structure or workplace, which matter or circumstance exists at the
Property on or before the Closing Date.

Escrow. As defined in Section 3.2.

Escrow Agent. Chicago Title & Trust Company in Chicago, Illinois acting as
Escrow Agent pursuant to the terms and conditions of Section 3 and the Escrow
Agreement.

Escrow Agreement. That certain Earnest Money Escrow Agreement of even date
herewith among Seller, Buyer and Escrow Agent referred to in Section 3 and
attached hereto and incorporated herein as Exhibit A.

Governmental Requirements. Laws, rules and regulations of federal, state and
local governmental authorities having jurisdiction over the Property including,
but not limited to, environmental laws, rules and regulations and zoning laws,
rules and regulations.

Hazardous Materials. As defined in Section 6.3.

Improved Land. All that tract or parcel of land described or depicted on Exhibit
B-1 attached hereto and incorporated herein, containing approximately 22.8041
acres. The Improvements are located on the Improved Land.

Improvements. The Building and any other buildings, structures and improvements
located upon the Land.

Inspection Date. As defined in Section 6.6.

Intangible Interests. All intangible personal property used in the operation of,
located at, or associated with the Property, including without limitation
transferable permits,

 

2



--------------------------------------------------------------------------------

licenses, entitlements, certificates, approvals, and consents granted or issued
by any governmental or quasi-governmental agency; all warranties and guarantees,
if any, by third parties covering the Property and the improvements, including
without limitation all warranties and guarantees by architects, contractors,
subcontractors, engineers, and/or vendors; and all rights and claims that Seller
has or may have against third parties with respect to the Property.

Land. Collectively, the Improved Land and the Unimproved Land.

Parties. Seller and Buyer, collectively.

Permitted Title Exceptions. Those matters approved by Buyer on or before the
Inspection Date, those matters identified on Exhibit C attached hereto and
incorporated herein, and, to the extent not included in Exhibit C, current and
future property taxes and assessments not yet due and payable, any zoning laws
and ordinances, any existing general utility easements serving the Property and
any other rights or interests recorded in the public records where the Land is
located.

Property. All of Seller’s right, title and interest in, to and under the
following property:

(i) The Unimproved Land;

(ii) The Improved Land;

(iii) The Improvements;

(iv) The Intangible Interests; and

(v) All rights of way or use, licenses, tenements, hereditaments, appurtenances
and easements now or hereafter belonging or pertaining to any of the foregoing,
except those, if any, hereinafter reserved to Seller.

Proration Date. The effective date of the prorations provided in Section 4.2,
which is 11:59 p.m. on the eve of the Closing Date.

Purchase Price. The purchase price for the Property described in Section 4.1.

Seller Related Parties. As defined in Section 18.13.

Title Commitment. As defined in Section 5.

Title Insurer. Chicago Title & Trust Company.

Unimproved Land. All those tracts or parcels of land described in Exhibit B-2
attached hereto and incorporated herein, containing approximately 56.5492 acres.

 

3



--------------------------------------------------------------------------------

1.2 Exhibits. Attached hereto and forming an integral part of this Agreement are
the following exhibits, all of which are incorporated into this Agreement as
fully as if the contents thereof were set out in full herein at each point of
reference thereto:

 

Exhibit A -    Escrow Agreement Exhibit B-1 -    Description of Improved Land
Exhibit B-2 -    Description of Unimproved Land Exhibit C -    Permitted Title
Exceptions Exhibit D -    Form of Grant Deed Exhibit E -    Non-Foreign
Certificate Exhibit F-    General Assignment

Section 2. Purchase and Sale. Subject to and in accordance with the terms and
provisions hereof, Seller agrees to sell and Buyer agrees to purchase the
Property.

Section 3. Deposit; Opening of Escrow.

3.1 Earnest Money. Buyer shall deposit into Escrow the sum of ONE MILLION
DOLLARS ($1,000,000) (the “Deposit”) upon full execution of this Agreement. The
Deposit and all interest accruing thereon shall be referred to collectively as
the “Earnest Money”. The Escrow Agent shall invest the Earnest Money in an
interest bearing account of an FDIC-insured bank, and the Earnest Money shall be
held by Escrow Agent in the Escrow until applied at Closing in accordance with
this Agreement or until the Earnest Money is otherwise disbursed in accordance
with this Agreement. The Earnest Money shall be retained or refunded, as the
case may be, in accordance with the terms of this Agreement and, except if Buyer
defaults on its obligations under this Agreement resulting in termination of
this Agreement by Seller, shall be applied as a credit against the Purchase
Price at Closing. Notwithstanding the foregoing, Buyer may unilaterally withdraw
the Earnest Money on or before the Inspection Date in which event this Agreement
shall automatically terminate. Seller and Buyer agree to sign all forms required
by Escrow Agent for the holding and investing of the Earnest Money, such as IRS
and bank account forms, and for such purposes the Earnest Money shall be
considered the property of Buyer until such time as Escrow Agent disburses the
Earnest Money to either Seller or Buyer pursuant to this Agreement. The
preceding sentence shall not change in any way the other provisions in this
Agreement concerning the holding and disbursing of the Earnest Money.

3.2 Escrow. Concurrently with the execution of this Agreement, Buyer and Seller
shall open an escrow (“Escrow”) with Escrow Agent, whose address is: 171 N.
Clark Street, Chicago, Illinois 60601, Attention: Nancy Castro, Telephone:
312-223-2709, Facsimile: 312-223-2108.

 

4



--------------------------------------------------------------------------------

3.3 Escrow Instructions. The terms and conditions set forth in this Agreement
shall constitute both an agreement between Seller and Buyer and escrow
instructions for the Escrow Agent. If there is any conflict or inconsistency
between this Agreement and any separate or additional escrow instructions
required by Escrow Agent (“Additional Instructions”), this Agreement shall
prevail and govern. The Additional Instructions shall not modify or amend the
provisions of this Agreement unless otherwise expressly set forth by mutual
written instructions or consent of Buyer and Seller. As used in this Agreement,
“Opening of Escrow” means delivery of fully executed copies, or counterparts, of
this Agreement and any Additional Instructions to Escrow Agent, along with the
Earnest Money, and Escrow shall be deemed opened by Escrow Agent as of the date
of delivery to Escrow Agent of all such documents and funds. Escrow Agent shall
deliver written notice to the Parties specifying the date upon which Escrow
opened hereunder.

Section 4. Purchase Price.

4.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be THIRTY TWO MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($32,750,000).

The Purchase Price, as adjusted by the prorations provided in Section 4.2 and as
reduced by the Earnest Money (which, unless otherwise disbursed hereunder, shall
be disbursed by Escrow Agent at the Closing to Seller as a portion of the
Purchase Price), shall be deposited by Buyer with the Escrow Agent at the
Closing in United States dollars, by Federal Reserve System wire transfer or
other immediately available funds acceptable to Escrow Agent.

4.2 Prorations. The following items shall be prorated between Seller and Buyer
as of the Proration Date, and prorations favoring Buyer, to the extent
determinable as of the Proration Date, shall reduce the Purchase Price payable
by Buyer at the Closing, and such prorations favoring Seller, to the extent
determinable as of the Proration Date, shall increase the Purchase Price payable
by Buyer at the Closing:

4.2.1 State, county and local property taxes and assessments of every nature
(including, without limitation, payments for Mello Roos bonds and Community
Facilities District assessments) for the year or tax period of Closing. If the
actual tax bills have not been issued, then such proration shall be based on
such taxes for the prior year or tax period. After the tax bills for the year or
tax period of Closing are received by either Buyer or Seller, Buyer and Seller
shall adjust such proration, and any amount then owing shall be paid within
twenty (20) days of demand by the party entitled thereto.

4.2.2 Sanitary sewer taxes, assessments and utility charges, if any.

4.2.3 Operating expenses of the Property, if any.

4.2.4 If the parties make any errors in the closing prorations or if they
subsequently determine that any dollar amount prorated is or was incorrect, each
agrees, upon

 

5



--------------------------------------------------------------------------------

notice from the other within six (6) months after the Closing, to make any
adjustment necessary to correct the error, including payment of any amount to
the other then determined to be owing.

Buyer and Seller shall promptly pay to the other party any amount due to the
other party as a result of any proration required under this Section 4.2. All
amounts due hereunder shall be payable no later than twenty (20) days after
demand by the payee. The terms and conditions set forth in this Section 4.2
shall expressly survive the Closing hereunder only for the period of time
necessary to achieve final prorations of all amounts due and owing hereunder,
but in any event no later than two (2) years after the Closing.

Section 4.3. Holdback Amount. The sum of TWO MILLION NINE HUNDRED SEVENTY
THOUSAND NINE HUNDRED TWENTY-SIX DOLLARS ($2,970,926) (the “Holdback Amount”)
shall be retained in Escrow until such time as Escrow Agent records a grant deed
from Buyer to Seller reconveying the Remainder Parcel (as defined in the
“Subground Lease” of even date herewith by and between Seller, as Lessee, and
Inland Western Stockton Ground Tenant, L.L.C. (“IWSGT”), as Lessor); in which
event, the Holdback Amount, together with all interest accrued thereon, shall be
returned to Buyer. If Seller is unable, after using its diligent, good faith
efforts, to subdivide the Remainder Parcel from the Total Parcel (as defined in
the Subground Lease) within twelve (12) months after the Closing Date, Buyer and
Seller shall deliver written instructions to Escrow Agent to disburse the
Holdback Amount in accordance with the provisions of Section 4.4(b) of the
Subground Lease.

Section 5. Title to the Property. Seller shall convey good and insurable title
to the Land and the Improvements to Buyer in the form of the Deed, which shall
expressly be made subject to the Permitted Title Exceptions. Buyer shall obtain
a current Urban ALTA/ACSM spotted survey (the “Survey”) in accordance with the
minimum standard detail requirements for ALTA/ACSM Land Title surveys
established and adopted by ALTA and ACSM in 1999 including all Title A Optional
Responsibilities Items 1-4, 6, 7(a), (b)(1), (c), 8, 9, 10, 11(a), 12-16
certified to Buyer, its successors and assigns, lenders and the Title Company.
Additionally, Buyer shall obtain from the Title Insurer an owner’s title
insurance commitment on the current ALTA Extended Coverage form, in the amount
of the Purchase Price and naming Buyer as the proposed insured (the “Title
Commitment”), together with copies of all documents shown in the Title
Commitment as exceptions to the title to the Property. Buyer shall have ten
(10) calendar days after receipt of the Survey, Title Commitment and copies of
all exceptions to give written notice to Seller of any objections which Buyer
may have to the title to the Property. If Buyer fails to give any notice to
Seller by such date, Buyer shall be deemed to have waived such right to object
to any title exceptions or defects except with respect to title exceptions or
defects of which Buyer receives notice following its required time to notify
Seller. If Buyer does give Seller timely notice of objection to any other title
exceptions or defects, Seller shall then have the right, but not the obligation,
for a period of five (5) calendar days after such notice, to reasonably cure or
satisfy such objection. The procurement by Seller, at its sole expense, of an
endorsement to the Title Commitment, insuring Buyer against any title exceptions
or defects, shall be deemed a cure by Seller of such exception or defect.
Notwithstanding the foregoing, Seller shall in all events be required to cure,
at or before the Closing, monetary liens in a definite and ascertainable amount
and all other title exceptions or defects caused by Seller’s intentional and
wrongful acts that may be cured by the payment of money. If such objection is
not so timely

 

6



--------------------------------------------------------------------------------

and reasonably cured, then Buyer shall, within five (5) calendar days
thereafter, elect, by written notice given to Seller on or before such fifth
(5th) day, either to (a) terminate this Agreement, in which case the Earnest
Money shall be returned to Buyer by Escrow Agent, and the parties shall have no
further rights or obligations hereunder, except for those which expressly
survive any such termination, or (b) waive its objections hereunder and proceed
with the transaction pursuant to the remaining terms and conditions of this
Agreement. If Buyer fails to give Seller notice of its election by such time, it
shall be deemed to have elected the option contained in subparagraph (b) above.
If Seller does so reasonably cure or satisfy such objection, then this Agreement
shall continue in full force and effect. Buyer shall have the right at any time
to waive any objections that it may have made and, thereby, to preserve this
Agreement in full force and effect.

Section 6. Limitation on Warranties and Buyer’s Inspection.

6.1 Disclaimer of Representations and Warranties by Seller. BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE
MADE ON AN “AS IS, WHERE IS” BASIS AND THAT EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT, SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT, FUTURE OR OTHERWISE, OF, AS TO, CONCERNING OR WITH
RESPECT TO, THE PROPERTY, INCLUDING, WITHOUT LIMITATION, (i) ENVIRONMENTAL
MATTERS RELATING TO THE PROPERTY OR ANY PORTION THEREOF, (ii) GEOLOGICAL
CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS,
WATER TABLE CONDITIONS, UNDERGROUND WATER RESERVOIRS, AND LIMITATIONS REGARDING
THE WITHDRAWAL OF WATER AND FAULTING, (iii) WHETHER OR NOT AND TO THE EXTENT TO
WHICH THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD, (iv) DRAINAGE ISSUES, CONDITIONS OR PROBLEMS, (v) SOIL CONDITIONS,
INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR
CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF
ANY UNDERSHORING, (vi) THE ZONING OR OTHER LAND USE RESTRICTIONS TO WHICH THE
PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT, (vii) THE AVAILABILITY OF ANY
UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF INCLUDING, WITHOUT LIMITATION,
WATER, SEWAGE, GAS AND ELECTRIC SERVICE, (viii) USAGES OF ADJOINING PROPERTY,
(ix) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF, (x) THE VALUE, COMPLIANCE
WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY,
DESCRIPTION, DURABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL
OR FINANCIAL CONDITION OF, THE PROPERTY, OR ANY PORTION THEREOF, OR ANY INCOME,
EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS, OR CLAIMS ON OR AFFECTING,

 

7



--------------------------------------------------------------------------------

OR PERTAINING TO, THE PROPERTY OR ANY PART THEREOF, (xi) THE PRESENCE OF
HAZARDOUS MATERIALS (AS MORE FULLY DESCRIBED IN SECTION 6.3 BELOW) IN OR ON,
UNDER OR IN THE VICINITY OF THE PROPERTY, (xii) THE CONDITION OR USE OF THE
PROPERTY OR COMPLIANCE OF THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE
FEDERAL, STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE
OR ZONING ORDINANCES, CODES OR OTHER SIMILAR LAWS, (xiii) THE EXISTENCE OR
NON-EXISTENCE OF UNDERGROUND STORAGE TANKS, (xiv) ANY OTHER MATTER AFFECTING THE
STABILITY OR INTEGRITY OF THE LAND OR IMPROVEMENTS, (xv) THE POTENTIAL FOR
FURTHER DEVELOPMENT OF THE PROPERTY, (xvi) THE EXISTENCE OF VESTED LAND USE,
ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY, AND (xvii) THE
MERCHANTABILITY OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR
PURPOSE (BUYER AFFIRMING THAT BUYER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT
TO SELECT OR FURNISH THE PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT SELLER
MAKES NO WARRANTY THAT THE PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE).

6.2 Inspection by Buyer. Buyer acknowledges that it will complete all physical
and financial examinations relating to the acquisition of the Property hereunder
and, subject to the express representations and warranties of Seller contained
herein, will acquire the same solely on the basis of such examinations and the
title insurance protection afforded by the owner’s title insurance policy to be
issued pursuant to the Title Commitment and not on any information provided or
to be provided by Seller. Except as expressly set forth in this Agreement,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller to Buyer
in connection with the transaction contemplated by this Agreement. Buyer
acknowledges and agrees that all materials, data and information delivered or
made available by Seller to Buyer in connection with the transaction
contemplated by this Agreement are provided to Buyer as a convenience only and
that any reliance on or use of such materials, data or information by Buyer
shall be at the sole risk of Buyer, except as otherwise expressly stated herein.
Without limiting the generality of the foregoing provisions, Buyer acknowledges
and agrees that (a) any environmental or other report with respect to the
Property which is delivered or made available by Seller to Buyer shall be for
general informational purposes only, (b) Buyer shall not have any right to rely
on any such report delivered or made available by Seller to Buyer, but rather
will rely on its own inspections and investigations of the Property and any
reports commissioned by Buyer with respect thereto, and (c) neither Seller, any
affiliate of Seller, nor the person or entity which prepared any such report
delivered or made available by Seller to Buyer shall have any liability to Buyer
for any inaccuracy in or omission from any such report. Buyer further
acknowledges and agrees that any information provided or to be provided with
respect to the Property including, without limitation, any due diligence
materials, was obtained from a variety of sources and that, except for the
express representations and warranties contained in this Agreement, Seller has
not made any independent investigation or verification of such information and
makes no representations as to the accuracy or completeness of such information.
Seller shall not be liable for any failure to investigate the Property nor shall
Seller be bound in any manner by any verbal or written

 

8



--------------------------------------------------------------------------------

statements, representations, appraisals, environmental assessment reports, or
other information pertaining to the Property or the operation thereof, furnished
by Seller or by any real estate broker, attorney, agent, representative,
employee, servant or other person acting on Seller’s behalf, except as expressly
set forth herein. It is expressly understood and agreed that the amount of the
Purchase Price reflects, and the Property is being sold by Seller and purchased
by Buyer subject to, the foregoing disclaimers, which shall survive Closing.

6.3 Waiver and Release by Buyer. Except as otherwise expressly set forth in this
Agreement, Buyer, for itself and any entity affiliated with Buyer, waives and
releases Seller, the Seller Related Parties and their respective employees,
agents, officers, trustees, directors and shareholders from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses of whatever kind or nature, known or unknown, existing and future,
contingent or otherwise (including any action or proceeding, brought or
threatened, or ordered by any appropriate governmental entity) made, incurred,
or suffered by Buyer or any entity affiliated with Buyer relating to the
presence, misuse, use, disposal, release or threatened release of any hazardous
or toxic materials, chemicals or wastes at the Property and any liability or
claim related to the Property arising under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act, and the
Toxic Substance Control Act, all as amended, or any other cause of action based
on any other state, local, or federal environmental law, rule or regulation;
provided, however, the foregoing waiver and release shall not apply to (i) the
release by Seller of Hazardous Materials at or affecting the Property or
violations by Seller of environmental laws to the extent affecting the Property
or (ii) violations of environmental laws within the actual knowledge of Seller
and not disclosed to Buyer prior to Closing. As used herein, “Hazardous
Materials” shall mean substances which are designated, defined or classified as
a hazardous substance, hazardous material or contaminant under applicable
environmental laws currently in effect as of the Contract Date. Buyer
acknowledges that unknown and unsuspected Hazardous Materials may hereafter be
discovered on or about the Property, and Buyer knowingly releases Seller and the
Seller Related Parties from any and all liability related thereto (except as
expressly provided above). Buyer hereby agrees, represents and warrants that the
matters released herein are not limited to matters which are known, disclosed,
suspected or foreseeable.

                Seller’s Initials       Buyer’s Initials

The provisions of this Section 6.3 shall survive indefinitely any Closing or
termination of this Agreement and shall not be merged into the Closing
Documents.

6.4 Physical and Document Inspection. Simultaneously with or prior to the
execution and delivery of this Agreement, Seller shall deliver to Buyer complete
copies of each of the following documents related to the Property that it has in
its possession: (a) a Phase I environmental report and an ALTA survey of the
Property (both of which have been provided to Seller), and (b) plans and
specifications, certificate of occupancy, and notice of completion for the
Building.

6.5 Buyer’s Inspection. Buyer and its agents shall have the right, from time to
time prior to the Closing, to enter upon the Property to examine the same and
the condition

 

9



--------------------------------------------------------------------------------

thereof, and to conduct such surveys and to make all such engineering and other
inspections, tests and studies as Buyer shall determine to be reasonably
necessary, all at Buyer’s sole cost and expense; provided, however, Buyer shall
not conduct any environmental investigations of the Property beyond a Phase I
environmental site assessment (i.e. no sampling or drilling) without obtaining
Seller’s prior written consent. Buyer agrees to give Seller at least twenty-four
(24) hours advance written notice of such examinations or surveys and to conduct
such examinations or surveys during normal business hours. Unless Seller waives
such right in writing, a representative of Seller must be present with Buyer
during all examinations or surveys of the Property conducted by Buyer. Buyer
agrees to restore the Property to its condition prior to any such examinations
or surveys immediately after conducting the same. Buyer hereby indemnifies and
holds Seller harmless from and against any claims for injury or death to
persons, damage to property or other losses, damages or claims, including, in
each instance, attorneys’ fees and litigation costs, to the extent arising out
of any action of any person or firm entering the Property on Buyer’s behalf as
aforesaid, which indemnity shall survive the Closing and any termination of this
Agreement without the Closing having occurred.

6.6 Formal Inspection Period. Notwithstanding Buyer’s right of inspection
contained in Section 6.5 above, with respect to the condition of the Property,
Buyer’s obligation to close under this Agreement is subject to and conditioned
upon Buyer’s investigation and study of and satisfaction with the Property.
Buyer shall have until April 7, 2006 (the “Inspection Date”), to make any such
investigations and studies with respect to the Property as Buyer deems
appropriate, and to terminate this Agreement, by written notice to Seller, to be
given on or before the Inspection Date, if Buyer is not, for any reason,
satisfied with the Property. If Buyer fails timely to give notice of such
termination, then Buyer’s rights under this Section 6.6 shall be deemed to have
been waived by Buyer and this Agreement shall remain in full force and effect
without any longer being subject to this Section 6.6. If Buyer does give notice
of termination on or before the Inspection Date, the Earnest Money shall be
refunded to Buyer by Escrow Agent, and the parties shall have no further rights
or obligations hereunder, except for those which expressly survive any such
termination, and, thereafter, Buyer shall promptly provide to Seller, without
charge and without warranty, copies of any reports, surveys, drawings, tests or
other written documents obtained by Buyer from third parties with respect to the
Property.

6.7 Disclosure. Buyer and Seller acknowledge that Seller or Broker may be
required to disclose if the Property lies within the following natural hazard
areas or zones: (1) a special flood hazard area designated by the Federal
Emergency Management Agency (Cal. Civ. Code §1103); (2) an area of potential
flooding (Cal. Gov. Code §8589.4); (3) a very high fire hazard severity zone
(Cal. Gov. Code 51183.5); (4) a wild land area that may contain substantial
forest fire risks and hazards (Pub. Resources Code § 4136); (5) an earthquake
fault zone (Pub. Resources Code § 2621.9); or (6) a seismic hazard zone (Pub.
Resources Code § 2694). Buyer and Seller acknowledge that Buyer will employ the
services of a reputable third party who is in the business of providing such
information (which, in such capacity is herein called “Natural Hazard Expert”)
to examine the maps and other information specifically made available to the
public by government agencies for the purpose of enabling each of Seller and
Broker to fulfill its disclosure obligations, if any, with respect to the
natural hazards referred to in California Civil Code Section 1103.2 and to
report the result of its examination to Buyer and Seller in writing. The written
report prepared by the Natural Hazard Expert regarding the results of its
examination

 

10



--------------------------------------------------------------------------------

fully and completely discharges Seller and Broker from their disclosure
obligations, if any, referred to herein, and, for the purpose of this Agreement,
the provisions of Civil Code Section 1102.4 regarding the non-liability of each
of Seller and Broker for errors or omissions not within its personal knowledge
shall be deemed to apply and the Natural Hazard Expert shall be deemed to be an
expert, dealing with matters within the scope of its expertise with respect to
the examination and written report regarding the natural hazards referred to
above. The obligations of Seller and Broker are several (and not joint and
several).

Section 7. Reserved.

Section 8. Representations and Warranties.

As of the Contract Date, Seller hereby warrants and represents to Buyer as
follows:

8.1 No Litigation. Seller has not received any written notice of any actual,
pending or threatened litigation or proceeding, including, without limitation,
condemnation or other exercise of the power of eminent domain, by any
organization, person, individual or governmental agency against Seller with
respect to the Property or against the Property. Seller has no actual knowledge
of any other pending or threatened litigation, condemnation or other exercise of
the power of eminent domain which would affect the Property.

8.2 No Violation of Law. Seller has received no written notice from any
governmental authority alleging or asserting that the Property is not in
compliance with applicable Governmental Requirements.

8.3 Authority. Seller is a duly organized and validly formed corporation under
the laws of the State of California, is in good standing in the State of
California, is not subject to any voluntary or involuntary bankruptcy or other
proceeding for dissolution or liquidation thereof, has obtained all requisite
authorizations to enter into this Agreement with Buyer and to consummate and
close the purchase and sale of the Property pursuant hereto, and that the
parties executing this Agreement on behalf of Seller are duly authorized to do
so.

8.4 Non-Foreign Status. Seller is not a “foreign person” as that term is defined
in the Internal Revenue Code of 1986, as amended and the Regulations promulgated
pursuant thereto.

8.5 No Leases. There are no leases, licenses, or other rights of occupancy in
effect at the Property.

8.6 Other Buyers. Other than this Agreement and Seller’s loan facility and/or
credit agreements with Bank of America, there is no binding agreement,
understanding, letter of intent, or other commitment or arrangement of any kind
between Seller and any other person, firm, corporation, or other entity relating
to the sale, lease, or other disposition of the Property or any portion or
component thereof.

 

11



--------------------------------------------------------------------------------

8.7 Performance Under Contract. To Seller’s knowledge, Seller’s entering into
this Agreement does not and at the time of Closing will not violate any
provisions of any agreement or judicial order to which Seller is a party or to
which Seller or the Property is subject.

Whenever a representation and warranty made by Seller in this Section 8 is
limited to Seller’s “knowledge” or “actual knowledge”, such term shall mean the
current actual knowledge of the authorized representative of Seller responsible,
on behalf of Seller, for the acquisition, development, leasing, management,
operation and disposition of the Property and construction of the Improvements,
without any independent inquiry or investigation and without any personal
liability on the part of any of them, and the knowledge of no other past,
present or future employee of Seller shall be imputed to Seller for the purposes
hereof. The foregoing definition of “knowledge” or “actual knowledge” shall
apply to such terms wherever used in this Agreement with respect to statements,
warranties or actions of Seller, including, without limitation, Section 6.3.

Section 9. Buyer’s Conditions to Closing.

9.1 Seller’s Representations and Warranties. The representations and warranties
contained in Section 8 are true and correct in all material respects at Closing.
The representations and warranties contained in Section 8 shall survive Closing
for a period of one year following the Closing Date (except for 8.3 and 8.4
which shall survive for a period of four years) and shall terminate upon
expiration of such one year period, except as to claims asserted in writing by
Buyer prior to that time.

9.2 Seller’s Compliance. Seller shall have complied with each and every
condition and material covenant of this Agreement to be kept or complied with by
Seller.

9.3 ALTA Survey. Buyer shall have obtained the Survey in a form reasonably
satisfactory to Buyer.

Section 10. No Leases. Seller will not, so long as this Agreement remains in
effect, enter into any leases, licenses, or occupancy agreements affecting the
Property.

Section 11. Closing.

11.1 Time and Place. Provided that all of the conditions set forth in this
Agreement are theretofore fully satisfied or performed, the Closing shall be
conducted through an escrow administered by Escrow Agent, at its offices at 171
North Clark Street, Chicago, Illinois 60601, commencing at 10:00 a.m., on a date
selected by Buyer and reasonably acceptable to Seller, but in no event later
than April 7, 2006. Seller and Buyer will execute and deliver to Escrow Agent
such escrow instructions, either jointly or separately, not later than the day
before the date of Closing, as may be necessary to enable Escrow Agent to
administer and complete the Closing in accordance with the provisions of this
Agreement and the Additional Instructions.

11.2 Seller’s Closing Documents. For and in consideration of, and as a condition
precedent to, Buyer’s delivery to Seller of the Purchase Price, Seller shall
obtain and

 

12



--------------------------------------------------------------------------------

deliver to Buyer, or cause to be obtained and delivered to Buyer, at the Closing
the following documents (collectively, the “Seller’s Closing Documents”, all of
which shall be duly executed and witnessed, which documents Buyer agrees to
execute where required):

11.2.1 A Deed, in the form attached as Exhibit D conveying to Buyer all of
Seller’s right, title and interest in and to the Land and Improvements, subject
to the Permitted Title Exceptions and such other exceptions as are permitted by
Section 5.

11.2.2 A Non-Foreign Certificate, in the form attached as Exhibit E;

11.2.3 Such evidence as the Title Insurer shall reasonably require as to the
authority of the parties acting on behalf of Seller and Buyer to enter into this
Agreement and to discharge the obligations of Seller and Buyer pursuant hereto;

11.2.4 A properly-completed property transfer tax return, in form and substance
appropriate to the jurisdiction in which the Property is located;

11.2.5 A closing statement;

11.2.6 An affidavit of title or other affidavit customarily required of sellers
by the Title Insurer to remove the standard exceptions from an owner’s ALTA
extended coverage title insurance policy which are capable of being removed by
such an affidavit;

11.2.7 A General Assignment in the form attached hereto as Exhibit F;

11.2.8 A current ALTA Owner’s Extended Coverage Policy of Title Insurance issued
by the Title Insurer, in the amount of the Purchase Price and showing title to
the Property vested in Buyer, subject to the Permitted Title Exceptions, with
such endorsements as Buyer shall reasonably request and which shall include 3.1
zoning with parking, comprehensive, subdivision, utility facility, survey,
access, single tax lot, waiver of the creditors’ rights exception, waiver of the
arbitration clause and environmental lien endorsements;

11.2.9 A lease and subground lease agreement, in the forms attached hereto as
Exhibit G-1 and G-2, respectively, whereby Seller agrees to lease from Buyer (or
IWSGT, as applicable), and Buyer agrees to lease (or cause to be leased) to
Seller, the Property;

11.2.10 Insurance certificate in the form as is required by the lease naming the
Buyer’s assignee and lender as insured parties;

11.2.11 Estoppel certificate executed by Seller, as lessee, in a commercially
reasonable form; and

11.2.12 Such further instructions, documents and information as Buyer or Title
Insurer may reasonably request as necessary to consummate the purchase and sale
contemplated by this Agreement.

 

13



--------------------------------------------------------------------------------

11.3 Buyer’s Closing Documents. For and in consideration of, and as a condition
precedent to, Seller’s delivery to Buyer of the Deed, Buyer shall obtain and
deliver to Seller, or cause to be obtained and delivered to Seller, at the
Closing the following documents (collectively, the “Buyer’s Closing Documents”,
all of which shall be duly executed and witnessed, which documents Seller agrees
to execute where required):

11.3.1 Such evidence as the Title Insurer shall reasonably require as to the
authority of the parties acting on behalf of Seller and Buyer to enter into this
Agreement and to discharge the obligations of Seller and Buyer pursuant hereto;

11.3.2 A closing statement;

11.3.3 A General Assignment in the form attached hereto as Exhibit F;

11.3.4 A lease and subground lease agreement, in the forms attached hereto as
Exhibit G-1 and G-2, respectively, whereby Seller agrees to lease from Buyer (or
IWSGT, as applicable), and Buyer agrees to lease (or cause to be leased) to
Seller, the Property; and

11.3.5 Such further instructions, documents and information as Seller or Title
Insurer may reasonably request as necessary to consummate the purchase and sale
contemplated by this Agreement.

11.4 Costs. At the Closing, Seller and Buyer shall pay their own respective
costs incurred with respect to the consummation of the purchase and sale of the
Property as contemplated herein, including, without limitation, attorneys’ fees.
Seller shall be responsible for payment of documentary transfer taxes, escrow
and recording fees, closing costs, all Survey costs and the premium for an ALTA
owner’s standard policy of title insurance (without endorsements). Buyer shall
be responsible for payment of any additional costs attributable to an ALTA
owner’s extended coverage policy of title insurance and any endorsements to the
ALTA owner’s policy of title insurance, if so desired by Buyer.

Section 12. Default and Remedies.

12.1 Buyer’s Default. In the event of a default by Buyer under the terms of this
Agreement and continuation of such default for a period of five (5) calendar
days after receipt of written notice from Seller (except that no such notice
shall be required for a failure by Buyer to tender the Purchase Price and
execute the applicable Closing Documents on the Closing Date in accordance with
Section 11.2), Escrow Agent shall disburse the Earnest Money to Seller, and
Seller shall be entitled, as its sole and exclusive remedy hereunder, to retain
the Earnest Money as full liquidated damages for such default of Buyer,
whereupon this Agreement shall terminate and the parties shall have no further
rights or obligations hereunder, except for those which expressly survive any
such termination. It is hereby agreed that Seller’s damages in the event of a
default by Buyer hereunder are uncertain and difficult to ascertain, and that
the Earnest Money constitutes a reasonable liquidation of such damages and is
intended not as a penalty, but as full liquidated damages. Buyer covenants not
to bring any action or suit challenging the amount of

 

14



--------------------------------------------------------------------------------

liquidated damages provided hereunder in the event of such default.
Notwithstanding the foregoing, if Buyer interferes with or makes any attempt to
interfere with Seller receiving or retaining, as the case may be, the liquidated
damages provided for in this Section 12.1 (other than on the basis that Buyer,
in good faith, disputes Seller’s contention that Buyer is in default hereunder),
Seller shall have the right to elect to recover all collection costs necessary
to enforce its rights hereunder together with the Earnest Money. This provision
shall expressly survive the termination of this Agreement.

12.2 Seller’s Default. In the event of a default by Seller under the terms of
this Agreement which is first discovered by Buyer prior to the Closing and is
not cured by Seller within five (5) calendar days after receipt of written
notice from Buyer, or as otherwise provided hereunder (except that only one
(1) days notice shall be required for a failure by Seller to execute and tender
the Closing Documents on the Closing Date in accordance with Section 11.2),
Buyer’s sole and exclusive remedies hereunder shall be either to (i) terminate
this Agreement and receive a refund of the Earnest Money from Escrow Agent
(except as provided to the contrary in Section 8) or (ii) subject to compliance
by Buyer with Section 12.2.1, seek specific performance of Seller’s obligations
under this Agreement, without any reduction in the Purchase Price. Except as
expressly provided to the contrary in this Agreement, Buyer shall have no right
to seek or recover any damages from Seller in the event of a default by Seller
under the terms of this Agreement. Notwithstanding the foregoing, if the remedy
of specific performance is not available because of Seller’s intentional
misconduct, Buyer shall be entitled to assert a claim against Seller for damages
incurred by Buyer as a result thereof.

12.2.1 SPECIFIC PERFORMANCE. BUYER SHALL ONLY BE ENTITLED TO THE REMEDY OF
SPECIFIC PERFORMANCE IF BUYER IS READY, WILLING AND ABLE TO PERFORM BUYER’S
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT ANY VARIANCE OR MODIFICATION (EXCEPT
VARIANCES AND MODIFICATIONS, IF ANY, WHICH MAY BE SET FORTH IN WRITING AND
EXECUTED AND DELIVERED BY BOTH SELLER AND BUYER), PROVIDED THAT BUYER SHALL NOT
BE REQUIRED TO DEPOSIT INTO ESCROW THE PURCHASE PRICE AND ANY OTHER AMOUNTS
REQUIRED OF BUYER TO CLOSE ESCROW HEREUNDER UNTIL ONE DAY BEFORE THE ACTUAL
CLOSING. BUYER AND SELLER HEREBY EVIDENCE THEIR SPECIFIC CONSENT TO THE TERMS OF
THIS SECTION 12 BY PLACING THEIR INITIALS IN THE PLACE PROVIDED HEREINAFTER.

                Seller’s Initials       Buyer’s Initials

12.3 Seller’s Misrepresentation or Breach of Warranty. In the event of a
misrepresentation or breach of warranty by Seller under Section 8 of this
Agreement which is first discovered by Buyer after the Closing Date but within
one (1) year after the Closing Date, Buyer shall notify Seller, in writing, of
the specifics of such default. Seller shall have sixty (60) days after receipt
of Buyer’s notice in which to cure said default (or such longer time if such
default cannot be reasonably cured within said sixty (60) day period, but in no
event later than one hundred eighty (180) days). If Seller is unable to cure
said default within said cure period, Buyer’s sole recourse against Seller shall
be to file an action or proceeding against Seller for the

 

15



--------------------------------------------------------------------------------

actual damages (excluding any consequential or punitive damages) suffered by
Buyer as a direct result of such default. No action or proceeding thereon of any
kind whatsoever shall be valid or enforceable, at law or in equity, if not
commenced in the appropriate jurisdiction within one (1) year after the Closing
Date. Notwithstanding the foregoing, the total liability of Seller for breach of
warranty discovered after the Closing Date will never exceed, in the aggregate,
$500,000, except to the extent caused by Seller’s intentional misconduct.

Section 13. Condemnation or Destruction.

13.1 Condemnation. If, prior to the Closing, all or any material part of the
Property is subject to a bona fide threat of condemnation by a body having the
power of eminent domain, or is taken by eminent domain or condemnation, or sale
in lieu thereof, then Buyer, by written notice to Seller, to be received within
twenty (20) calendar days of Buyer’s receiving Seller’s notice of such threat,
condemnation or taking, but no later than the Closing Date, may elect to
terminate this Agreement. For the purposes of this Section 13.1, a “material”
part of the Property will have been taken by condemnation or be under threat of
condemnation if the loss of such part of the Property would have a material and
adverse impact on access to the Property or operation of the Property as
contemplated by Buyer.

13.2 Damage or Destruction. If, prior to the Closing, all or any material part
of the Property is damaged or destroyed by fire or other casualty, Seller agrees
to give Buyer immediate written notice of such occurrence and the nature and
extent of such damage and destruction, and Buyer, by written notice to Seller,
to be received within twenty (20) calendar days of Buyer’s receipt of Seller’s
notice of such damage or destruction, but no later than the Closing Date, may
elect to terminate this Agreement. For the purposes of this Section 13.2, a
“material” part of the Property will have been damage or destroyed if Seller’s
estimate of the cost to repair such damage exceeds $327,500.

13.3 Termination. If this Agreement is terminated as a result of the provisions
of either Section 13.1 or Section 13.2 hereof, Buyer shall be entitled to
receive a refund of the Earnest Money from Escrow Agent, whereupon the parties
shall have no further rights or obligations hereunder, except for those which
expressly survive any such termination.

13.4 Awards and Proceeds. If Buyer does not elect (or is not entitled) to
terminate this Agreement following any notice of a threat of taking or taking by
condemnation or notice of damage or destruction to the Property, as provided
above, this Agreement shall remain in full force and effect and the conveyance
of the Property contemplated herein, less any interest taken by eminent domain
or condemnation, or sale in lieu thereof, shall be effected with no further
adjustments. At the Closing, Seller shall assign, transfer and set over to Buyer
all of Seller’s right, title and interest in and to any awards, payments or
insurance proceeds for the actual value of the property lost or destroyed, up to
but not in excess of the Purchase Price, that have been or may thereafter be
made for any such taking, sale in lieu thereof or damage or destruction, to the
extent such awards, payments or proceeds shall not have theretofore been used
for restoration of the Property pursuant to a plan of restoration approved in
advance in writing by Buyer. Seller shall also credit Buyer in cash at Closing
for any deductible amount with respect to any insurance proceeds implicated by
such damage or destruction.

 

16



--------------------------------------------------------------------------------

Section 14. Assignment.

14.1 Assignment by Buyer. Except as herein expressly provided, Buyer shall not,
without the prior written consent of Seller, which Seller may withhold in its
sole and absolute discretion, assign any of Buyer’s rights hereunder or any part
thereof to any person, firm, partnership, corporation or other entity, other
than a parent, affiliate or subsidiary, or an affiliate or subsidiary of a
parent, of Buyer or a real estate investment trust sponsored by Buyer. If any
assignment requiring Seller’s consent is made with the consent of Seller, or if
any assignment not requiring Seller’s consent is made, then the sale
contemplated by this Agreement shall be consummated in the name of, and by and
through the authorized officials of, any such assignee, but Buyer shall not be
relieved of its obligations under this Agreement.

14.2 Assignment by Seller. From and after the Contract Date, Seller shall not,
without the prior written consent of Buyer, which consent Buyer may withhold in
its sole and absolute discretion, assign, transfer, convey, hypothecate or
otherwise dispose of all or any part of its right, title or interest in or to
the Property. Notwithstanding the foregoing, Seller shall have the right to
assign, transfer or convey, without Buyer’s consent, Seller’s right, title or
interest in or to the Property (or any portion thereof) to any parent, affiliate
or subsidiary of Seller, provided that Seller remains responsible for the
performance of its covenants and obligations under this Agreement.

Section 15. Buyer’s Representation and Warranty. Buyer does hereby represent and
warrant to Seller as of the Contract Date and the Closing Date that it is a
validly formed corporation under the laws of the State of Illinois; that it is
in good standing in the state of its organization and qualified to do business
in the State of California; that it is not subject to any involuntary proceeding
for the dissolution or liquidation thereof; that it has all requisite
authorizations to enter into this Agreement with Seller and to consummate the
transactions contemplated hereby; and that the parties executing this Agreement
on behalf of Buyer are duly authorized to so do.

Section 16. Broker and Broker’s Commission.

16.1 If Closing actually occurs, Seller shall pay to Broker a commission, out of
the Escrow, in accordance with a separate agreement between Seller and Broker.
Broker shall only be entitled to such commission if and when the transaction
contemplated herein actually closes. Buyer shall have no responsibility for
payment of such commission.

16.2 Buyer and Seller each warrant and represent to the other that, with the
exception of the Broker, such party has not employed or otherwise engaged a real
estate broker or agent in connection with the transaction contemplated hereby.
Each party agrees to indemnify and hold the other harmless from any loss or cost
suffered or incurred by it as a result of the other’s representation herein
being untrue. This Section 16 shall expressly survive the Closing hereunder and
any termination of this Agreement.

 

17



--------------------------------------------------------------------------------

Section 17. Notices.

Wherever any notice or other communication is required or permitted hereunder,
such notice or other communication shall be in writing and shall be delivered by
hand, by nationally-recognized overnight express delivery service, by U. S.
registered or certified mail, return receipt requested, postage prepaid, or by
facsimile with prompt telephone confirmation to the addresses set out below or
at such other addresses as are specified by written notice delivered in
accordance herewith:

 

SELLER:       COST PLUS, INC.    200 Fourth Street    Oakland, California 94607
   Telephone: (510) 808-9119    Facsimile: (510) 893-3084    Attn: Tom
Willardson With a copy to:       Cooper, White & Cooper LLP    201 California
Street, 17th Floor    San Francisco, CA 94111    Telephone: (415) 433-1900   
Facsimile: (415) 433-5530    Attn: Beau Simon BUYER:       INLAND REAL ESTATE
ACQUISITIONS, INC.    2901 Butterfield Road    Oak Brook, IL 60523    Telephone:
(630) 218-4948    Facsimile: (630) 218-4935    Attn: G. Joseph Cosenza With a
copy to:       Gary Pechter, Esq.    The Inland Real Estate Group, Inc.    2901
Butterfield Road    Oak Brook, IL 60523    Telephone: (630) 645-2084   
Facsimile: (630) 218-4900

Any notice or other communication mailed as hereinabove provided shall be deemed
effectively given and received (a) on the date of delivery, if delivered by hand
or overnight express delivery service; (b) on the date indicated on the return
receipt if mailed; or (c) on the date of transmission, if sent by facsimile with
prompt telephonic confirmation. If any

 

18



--------------------------------------------------------------------------------

notice mailed is properly addressed but returned for any reason, such notice
shall be deemed to be effective notice and to be given on the date of mailing.

Section 18. Miscellaneous.

18.1 Governing Law; Headings; Rules of Construction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
in which the Land is located, without reference to the conflicts of laws or
choice of law provisions thereof. The titles of sections and subsections herein
have been inserted as a matter of convenience of reference only and shall not
control or affect the meaning or construction of any of the terms or provisions
herein. All references herein to the singular shall include the plural, and vice
versa. The parties agree that this Agreement is the result of negotiation by the
parties, each of whom was represented by counsel, and thus, this Agreement shall
not be construed against the maker thereof.

18.2 No Waiver. Neither the failure of either party to exercise any power given
such party hereunder or to insist upon strict compliance by the other party with
its obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party’s right to
demand exact compliance with the terms hereof.

18.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the Property and the subject matter hereof, and
no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein or incorporated herein by reference
shall be of any force or effect.

18.4 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns (subject to
Section 14 above).

18.5 Amendments. No amendment to this Agreement shall be binding on any of the
parties hereto unless such amendment is in writing and is executed by the party
against whom enforcement of such amendment is sought.

18.6 Possession. Possession of the Property shall be granted by Seller to Buyer
no later than the Closing Date, subject to the Permitted Title Exceptions and
other title matters allowed under Section 5.

18.7 Date For Performance. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.

18.8 Recording. Seller and Buyer agree that they will not record this Agreement
and that they will not record a short form of this Agreement.

 

19



--------------------------------------------------------------------------------

18.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which, when taken
together, shall constitute but one and the same instrument.

18.10 Time of the Essence. Time shall be of the essence of this Agreement and
each and every term and condition hereof.

18.11 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations, and is intended, and shall for all purposes be deemed to
be, a single, integrated document setting forth all of the agreements and
understandings of the parties hereto with respect to the subject matter hereof,
and superseding all prior negotiations, understandings and agreements of such
parties. If any term or provision of this Agreement or the application thereof
to any person or circumstance shall for any reason and to any extent be held to
be invalid or unenforceable, then such term or provision shall be ignored, and
to the maximum extent possible, this Agreement shall continue in full force and
effect, but without giving effect to such term or provision.

18.12 Confidentiality. Each of Seller and Buyer shall keep the terms of this
Agreement strictly confidential and shall not disclose or permit its employees
or agents to disclose the terms of this Agreement, except for reasonably
necessary disclosures to its attorneys, accountants, officers, directors, key
employees, members and lenders. Buyer agrees to keep confidential any of the
documents, material or information regarding the Property supplied to Buyer by
Seller or by any third party at Seller’s request, including, without limitation
any environmental site assessment reports furnished to Buyer except to Buyer’s
consultants, officers, directors, key employees, prospective lenders, investors,
financial advisors, attorneys and any permitted assignees of this Agreement on a
“need to know” basis, unless Buyer is compelled to disclose such documents,
material or information by law or by subpoena. Buyer agrees to indemnify and
hold harmless the Seller Related Parties from and against any and all losses,
damages, claims and liabilities of any kind (including, without limitation,
reasonable attorneys’ fees) arising out of Buyer’s breach of this Section 18.12.
In the event that the Closing does not occur in accordance with the terms of
this Agreement, Buyer shall return to Seller all of the documents, material or
information regarding the Property supplied to Buyer by Seller or at the request
of Seller. The provisions of this Section 18.12 shall survive the termination of
this Agreement but shall no longer be applicable following Closing in accordance
with the terms of this Agreement. Notwithstanding the foregoing, the provisions
of this Section 18.12 shall not apply to any information which is within the
public domain.

18.13 Seller Related Parties. As used herein, the “Seller Related Parties” shall
mean Seller and its officers, directors, trustees, shareholders, partners,
members, participants, affiliates, subsidiaries, employees, representatives,
agents, contractors, heirs, legal representatives, successors and assigns.

18.14 No Offer Until Executed. The submission of this Agreement to Buyer for
examination or consideration does not constitute an offer to sell the Property
and this Agreement shall become effective, if at all, only upon the full
execution and delivery thereof by Buyer and Seller.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and sealed by its duly authorized signatory, effective as of the day
and year first above written.

 

 

SELLER:

       

COST PLUS, INC., a California corporation

Date: April 7, 2006    

By:

  /s/ Tom Willardson         Name:   Tom Willardson         Title:   Executive
Vice President
and Chief Financial Officer   BUYER:         INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation Date: April 7, 2006     By:   /s/ Joseph Cosenza  
      Name:   G. Joseph Cosenza         Title:   President

 

21



--------------------------------------------------------------------------------

JOINDER BY BROKER

Broker hereby joins in execution of this Agreement in its capacity as a real
estate broker licensed to business in the State of California and acknowledges
the fee or commission due it from Seller as a result of the transaction
described in this Agreement is set forth in the letter agreement between Seller
and Broker dated _________________, 2005. Broker also acknowledges that payment
of the aforesaid fee or commission is conditioned upon the Closing and the
receipt of the Purchase Price by Seller. Broker agrees to deliver a receipt to
Seller at the Closing for the fee or commission due Seller’s Broker and a
release stating that no other fees or commissions are due it from Seller or
Buyer arising out of the sale of the Property, and otherwise in a form
reasonably required by Seller or the Title Insurer. Broker warrants and
represents to Seller and Buyer that (a) Broker is a real estate broker licensed
to do business in the State of California and (b) there are no other brokers
cooperating with or claiming through or under Broker in connection with the
transaction contemplated hereby. Broker further agrees to indemnify, defend and
hold harmless Seller and Buyer from any claim whatsoever (including, without
limitation, reasonable attorneys’ fees, court costs and costs of appeal) from a
breach of any representation or warranty of Broker contained herein.

 

Blickman Turkus, L.P.,

dba BT Commercial Real Estate. By:      Name:      Title:     

 

22



--------------------------------------------------------------------------------

EXHIBIT A

EARNEST MONEY ESCROW AGREEMENT

This Escrow Agreement is made as of the 7th day of April, 2006, by and among
COST PLUS, INC., a California corporation (“Seller”), INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation (“Buyer”), and CHICAGO TITLE & TRUST
COMPANY (“Escrow Agent”).

RECITALS

Seller and Buyer have entered into a certain purchase and sale agreement and
joint escrow instructions (“Purchase Agreement”) concerning real property
located in Stockton, California.

In connection with the Purchase Agreement, Seller and Buyer have requested
Escrow Agent to receive funds to be held in escrow and applied in accordance
with the terms and conditions of this Escrow Agreement.

NOW THEREFORE, in consideration of the above recitals, the mutual promises set
forth herein and other good and valuable consideration, the parties agree as
follows:

1. ESCROW AGENT. CHICAGO TITLE & TRUST COMPANY hereby agrees to act as Escrow
Agent in accordance with the terms and conditions hereof.

2. INITIAL DEPOSIT. Escrow Agent shall receive an initial deposit in the amount
of $1,000,000. Any additional amounts deposited with Escrow Agent shall be added
to the initial deposit and together with the initial deposit and all interest
earned thereon shall be referred to herein collectively as the “Escrow Fund”.

3. DEPOSITS OF FUNDS. All checks, money orders or drafts will be processed for
collection in the normal course of business. Escrow Agent may initially deposit
such funds in its custodial or escrow accounts which may result in the funds
being commingled with escrow funds of others for a time; however, as soon as the
Escrow Fund has been credited as collected funds to Escrow Agent’s account, then
Escrow Agent shall immediately deposit the Escrow Fund into an interest bearing
account with any reputable trust company, bank, savings bank, savings
association, or other financial services entity. Deposits held by Escrow Agent
shall be subject to the provisions of applicable state statues governing
unclaimed property. Seller and Buyer will execute the appropriate Internal
Revenue Service documentation for the giving of taxpayer identification
information relating to this account. Seller and Buyer do hereby certify that
each is aware the Federal Deposit Insurance Corporation coverages apply to a
maximum amount of $100,000 per depositor. Further, Seller and Buyer understand
that Escrow Agent assumes no responsibility for, nor will Seller or Buyer hold
same liable for any loss occurring which arises from a situation or event under
the Federal Deposit Insurance Corporation coverages.

 

A-1



--------------------------------------------------------------------------------

All interest will accrue to and be reported to the Internal Revenue Service for
the account of Buyer, as set forth below:

 

Name:

   INLAND REAL ESTATE ACQUISITIONS, INC.

Address:

   2901 Butterfield Road    Oak Brook, IL 60523

Attn:

   G. Joseph Cosenza

Telephone:

   (630) 218-4948

Facsimile:

   (630) 218-4935

 

Tax Identification Number: ______________________

Escrow Agent shall not be responsible for any penalties, or loss of principal or
interest, or any delays in the withdrawal of the funds which may be imposed by
the depository institution as a result of the making or redeeming of the
investment pursuant to Seller and Buyer instructions.

4. DISBURSEMENT OF ESCROW FUND. Escrow Agent may disburse all or any portion of
the Escrow Fund in accordance with and in reliance upon written instructions
from both Seller and Buyer provided that Buyer may unilaterally withdraw the
entire Escrow Fund on or before April 7, 2006. The Escrow Agent shall have no
responsibility to make an investigation or determination of any facts underlying
such instructions or as to whether any conditions upon which the funds are to be
released have been fulfilled or not fulfilled, or to whom funds are released.

5. DEFAULT AND/OR DISPUTES. In the event any party to the transaction underlying
this Agreement shall tender any performance after the time when such performance
was due, Escrow Agent may proceed under this Agreement unless one of the parties
to this Agreement shall give to the Escrow Agent written direction to stop
further performance of the Escrow Agent’s functions hereunder. In the event
written notice of default or dispute is given to the Escrow Agent by any party,
or if Escrow Agent receives contrary written instructions from any party, the
Escrow Agent will promptly notify all parties of such notice. Thereafter, Escrow
Agent will decline to disburse funds or to deliver any instrument or otherwise
continue to perform its escrow functions, except upon receipt of a mutual
written agreement of the parties or upon an appropriate order of court. In the
event of a dispute, the Escrow Agent is authorized to deposit the escrow into a
court of competent jurisdiction for a determination as to the proper disposition
of said funds. In the event that the funds are deposited in court, the Escrow
Agent shall be entitled to file a claim in the proceeding for its costs and
counsel fees, if any.

6. ESCROW AGENT FEES AND OTHER EXPENSES. Escrow Agent shall not charge for its
services hereunder. Escrow Agent shall not be required to advance its own funds
for any purpose provided that any such advance, made at its option, shall be
promptly reimbursed by the party for whom it is advanced, and such optional
advance shall not be an admission of liability on the part of Escrow Agent.

7. PERFORMANCE OF DUTIES. In performing any of its duties under this Agreement,
or upon the claimed failure to perform its duties hereunder, Escrow Agent shall
not be liable to anyone for any damages, losses or expenses which

 

A-2



--------------------------------------------------------------------------------

may occur as a result of Escrow Agent so acting, or failing to act; provided,
however, Escrow Agent shall be liable for damages arising out of its willful
default or gross negligence under this Agreement. Accordingly, Escrow Agent
shall not incur any such liability with respect to (i) any good faith act or
omission upon advice of counsel given with respect to any questions relating to
the duties and responsibilities of Escrow Agent hereunder, or (ii) any good
faith act or omission in reliance upon any document, including any written
notice or instructions provided for in the Agreement, not only as to its due
execution and to the validity and effectiveness of its provisions but also as to
the truth and accuracy of any information contained therein, which Escrow Agent
shall in good faith believe to be genuine, to have been signed or presented by
the proper person or persons and to conform with the provisions of this
Agreement.

8. LIMITATIONS OF LIABILITY. Escrow Agent shall not be liable for any loss or
damage resulting from the following:

(a) The effect of the transaction underlying this Agreement including without
limitation, any defect in the title to the real estate, any failure or delay in
the surrender of possession of the property, the rights or obligations of any
party in possession of the property, the financial status or insolvency of any
other party, and/or any misrepresentation of fact made by any other party;

(b) The default, error, act or failure to act by any other party to the escrow;

(c) Any loss, loss of value or impairment of funds which have been deposited in
escrow while those funds are in the course of collection or while those funds
are on deposit in a depository institution if such loss or loss of value or
impairment results from the failure, insolvency or suspension of a depository
institution;

(d) Any defects or conditions of title to any property that is the subject of
this escrow provided, however, that this limitation of liability shall not
affect the liability of CHICAGO TITLE & TRUST COMPANY under any title insurance
policy which it has issued or may issue. NOTE: No title insurance liability is
created by this Agreement.

(e) Escrow Agent’s compliance with any legal process including but not limited
to, subpoena, writs, orders, judgments and decrees of any court whether issued
with or without jurisdiction and whether or not subsequently vacated, modified,
set aside or reversed.

9. HOLD HARMLESS. Buyer and Seller shall indemnify the Escrow Agent and hold the
Escrow Agent harmless from all damage, costs, claims and expenses arising from
performance of its duties as Escrow Agent including reasonable attorneys’ fees,
except for those damages, costs, claims and expenses resulting form the gross
negligence or willful misconduct of the Escrow Agent.

10. TERMINATION. This Agreement shall terminate upon the first to occur of
(a) one year from the date hereof, in which event Escrow Agent shall disburse
the Escrow Fund to the person who deposited such funds, less Escrow Agent’s fees
and expenses, unless this Agreement is extended by written agreement of all

 

A-3



--------------------------------------------------------------------------------

parties including the Escrow Agent; (b) the disbursement by Escrow Agent of all
of the Escrow Fund; (c) the joint written instructions of Buyer and Seller.

11. RELEASE OF PAYMENT. Payment of the funds so held in escrow by the Escrow
Agent, in accordance with the terms, conditions and provisions of this Escrow
Agreement, shall fully and completely discharge and exonerate the Escrow Agent
from any and all future liability or obligations of any nature or character at
law or equity to the parties hereto or under this Agreement.

12. NOTICES.

 

SELLER:

      COST PLUS, INC.    200 Fourth Street    Oakland, California 94607   
Telephone: (510) 808-9119    Facsimile: (510) 893-3084    Attn: Tom Willardson

With a copy to:

      Cooper, White & Cooper LLP    201 California Street, 17th Floor    San
Francisco, CA 94111    Telephone: (415) 433-1900    Facsimile: (415) 433-5530   
Attn: Beau Simon

BUYER:

      INLAND REAL ESTATE ACQUISITIONS, INC.    2901 Butterfield Road    Oak
Brook, IL 60523    Telephone: (630) 218-4948    Facsimile: (630) 218-4935   
Attn: G. Joseph Cosenza

With a copy to:

      Gary Pechter, Esq.    The Inland Real Estate Group, Inc.    2901
Butterfield Road    Oak Brook, IL 60523    Telephone: (630) 645-2084   
Facsimile: (630) 218-4900

 

A-4



--------------------------------------------------------------------------------

ESCROW AGENT:

      CHICAGO TITLE & TRUST COMPANY    171 North Clark Street    Div. II, 3rd
Floor    Chicago, IL 60601    Attn: Nancy Castro    Telephone:   312-223-2709   
Telecopy:     312-223-2108

13. This Agreement shall be binding upon and inure to the benefit of the parties
respective successors and assigns.

14. This Agreement shall be governed by and construed in accordance with the
Laws of the State of California.

15. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute but one and the same instrument.

16. Time shall be of the essence of this Agreement and each and every term and
condition hereof.

17. In the event a dispute arises between Buyer and Seller under this Agreement,
the losing party shall pay the attorney’s fees and court costs of the prevailing
party.

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and sealed as of the date first stated above.

 

   

SELLER:

   

COST PLUS, INC., a California corporation

Date: April 7, 2006     By:   /s/ Tom Willardson         Name:   Tom Willardson
        Title:   Executive Vice President
and Chief Financial Officer

 

A-5



--------------------------------------------------------------------------------

    BUYER: Date: April 7, 2006     INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation     By:   /s/ Joseph Cosenza         Name: G. Joseph
Cosenza         Title:   President Date: April 7, 2006    

ESCROW AGENT:

    CHICAGO TITLE & TRUST COMPANY     By:   /s/ Nancy R. Castro         Name:
Nancy R. Castro         Title:   Assistant Vice-President     By:             
Name:         Title:

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B-1

LEGAL DESCRIPTION OF IMPROVED LAND

LEGAL DESCRIPTION

COST PLUS STOCKTON PROJECT

EXISTING PHASE 1 LEASE PARCEL

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF STOCKTON, COUNTY OF SAN
JOAQUIN, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

BEING A PORTION OF PARCEL 1 AS SAID PARCEL IS SHOWN ON THAT CERTAIN PARCEL MAP
FILED APRIL 8, 2003 IN BOOK 22 OF PARCEL MAPS AT PAGE 145, SAN JOAQUIN COUNTY
RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE WESTERLY CORNER OF SAID PARCEL 1;

THENCE ALONG THE NORTHWESTERLY LINE OF SAID PARCEL 1, NORTH 72°45’44 EAST 928.85
FEET;

THENCE LEAVING SAID NORTHERLY LINE, SOUTH 17° 39’ 25” EAST, 1065.16 FEET TO A
POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1;

THENCE ALONG THE EXTERIOR BOUNDARY OF SAID PARCEL ONE, SOUTH 72° 20’ 35” WEST,
902.67 FEET;

THENCE, CONTINUING ALONG SAID EXTERIOR BOUNDARY, NORTH 62° 35’ 40” WEST, 40.26
FEET;

THENCE CONTINUING ALONG SAID EXTERIOR BOUNDARY, NORTH 17° 31’ 55” WEST, 1043.45
FEET TO THE POINT OF BEGINNING.

CONTAINING 993,348 SQUARE FEET OR 22.8041 ACRES, MORE OR LESS.

KIER AND WRIGHT CIVIL ENGINEERS & SURVEYORS, INC.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

LEGAL DESCRIPTION OF UNIMPROVED LAND

LEGAL DESCRIPTION

COST PLUS STOCKTON PROJECT

PHASE 2 EXPANSION LEASE PARCEL

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF STOCKTON, COUNTY OF SAN
JOAQUIN, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

BEING A PORTION OF PARCEL 1 AS SAID PARCEL IS SHOWN ON THAT CERTAIN PARCEL MAP
FILED APRIL 8, 2003 IN BOOK 22 OF PARCEL MAPS AT PAGE 145, SAN JOAQUIN COUNTY
RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE WESTERLY CORNER OF SAID PARCEL 1;

THENCE ALONG THE NORTHWESTERLY LINE OF SAID PARCEL 1, NORTH 72°45’44” EAST
928.85 FEET TO THE POINT OF BEGINNING OF THIS DESCRIPTION;

THENCE CONTINUING ALONG SAID NORTHERLY LINE, NORTH 72° 45’ 44” EAST, 1239.76
FEET;

THENCE CONTINUING ALONG SAID NORTHERLY LINE, NORTH 72° 53’ 47” EAST, 97.52 FEET;

THENCE LEAVING SAID NORTHERLY LINE, SOUTH 17° 39’ 25” EAST, 1055.14 FEET TO A
POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1;

THENCE ALONG SAID SOUTHERLY LINE, SOUTH 72° 20’ 35” WEST, 1337.24 FEET;

THENCE LEAVING SAID SOUTHERLY LINE, NORTH 17° 39’ 25” WEST, 1065.16 FEET TO THE
POINT OF BEGINNING.

CONTAINING 1,417,822 SQUARE FEET OR 32.5487 ACRES, MORE OR LESS.

KIER AND WRIGHT CIVIL ENGINEERS & SURVEYORS, INC.

 

B-2



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

COST PLUS STOCKTON PROJECT

EXCESS LANDS PARCEL

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF STOCKTON, COUNTY OF SAN
JOAQUIN, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

BEING A PORTION OF PARCEL 1 AS SAID PARCEL IS SHOWN ON THAT CERTAIN PARCEL MAP
FILED APRIL 8, 2003 IN BOOK 22 OF PARCEL MAPS AT PAGE 145, SAN JOAQUIN COUNTY
RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE WESTERLY CORNER OF SAID PARCEL 1;

THENCE ALONG THE NORTHWESTERLY LINE OF SAID PARCEL 1, NORTH 72°45’44” EAST
2168.61 FEET;

THENCE CONTINUING ALONG SAID NORTHERLY LINE, NORTH 72° 53’ 47” EAST, 97.52 FEET
TO THE POINT OF BEGINNING OF THIS DESCRIPTION;

THENCE LEAVING SAID NORTHERLY LINE, SOUTH 17° 39’ 25” EAST 1055.14 FEET TO A
POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1;

THENCE ALONG THE EXTERIOR BOUNDARY OF SAID PARCEL ONE THE FOLLOWING 10 COURSES:

THENCE NORTH 72°20’35” EAST, 987.44 FEET;

THENCE NORTH 27°34’52” EAST, 42.60 FEET;

THENCE NORTH 17°10’51” WEST, 733.14 FEET;

THENCE NORTH 19°28’17” WEST, 150.12 FEET;

THENCE NORTH 17°10’51” WEST, 70.14 FEET;

THENCE NORTH 62°08’32” WEST, 28.30 FEET;

THENCE SOUTH 72° 53’47” WEST, 401.87 FEET;

THENCE WESTERLY, ALONG THE ARC OF THE 830.00 FOOT RADIUS CURVE TO THE RIGHT,
THROUGH A CENTRAL ANGLE OF 10° 02’ 59”, AN ARC DISTANCE OF 145.58 FEET;

THENCE SOUTH 82° 56’ 46” WEST, 100.00 FEET;

THENCE WESTERLY ALONG THE ARC OF A 770.00 FOOT RADIUS CURVE TO THE LEFT, THROUGH
A CENTRAL ANGLE OF 10° 02’ 59”, AN ARC DISTANCE OF 135.06 FEET;

THENCE SOUTH 72° 53’ 47” WEST, 220.70 FEET TO THE POINT OF BEGINNING.

CONTAINING 1,045,461 SQUARE FEET OR 24.0005 ACRES, MORE OR LESS.

KIER AND WRIGHT CIVIL ENGINEERS & SURVEYORS, INC.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

PERMITTED TITLE EXCEPTIONS

1. Taxes and assessments for the current fiscal year or tax period in which the
Closing occurs and subsequent years not yet due and payable.

2. Such state of facts which would be shown by a current survey of the Land.

3. Other title exceptions listed in Buyer’s Title Commitment or of public
record.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GRANT DEED

GRANT DEED

 

RECORDING REQUESTED BY

 

AND WHEN RECORDED MAIL THIS DEED AND, UNLESS OTHERWISE SHOWN BELOW, MAIL TAX
STATEMENT TO:

 

   

Name

 

  Inland Real Estate Acquisitions, Inc.    

Street

Address

 

  2901 Butterfield Road    

City &

State

Zip

 

  Oak Brook, IL 60523     Title Order No.: _____________ Escrow No. ____________
       SPACE ABOVE THIS LINE FOR RECORDER’S USE

GRANT DEED

THE UNDERSIGNED GRANTOR(s) DECLARE(s)

x DOCUMENTARY TRANSFER TAX IS SET FORTH IN SEPARATE AFFIDAVIT OF CONSIDERATION

¨ __________ unincorporated area x City of Stockton

x computed on full value of interest or property conveyed, or

¨ computed on full value less value of liens or encumbrances remaining at time
of sale and

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

COST PLUS, INC., a California corporation

hereby GRANT(S) to

Inland Real Estate Acquisitions, Inc., an Illinois corporation

the following described real property in the

county of San Joaquin, state of California:

See EXHIBIT A, attached hereto and made a part hereof.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, said corporation has caused this Grant Deed to be executed
this ____ day of _________, 2006.

 

STATE OF CALIFORNIA

 

)

     

)    SS    

  COST PLUS, INC., a California corporation

COUNTY OF

 

)

       

By:

         

On __________________________, 2006, before me,
___________________________________, Notary Public, personally appeared
________________________________ and ________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) (is/are) subscribed to the within instrument,
and acknowledged to me that (he/she/they) executed the same in (his/her/their)
authorized capacity(ies), and that by (his/her/their) signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

     

Name:

Title:

 

Tom Willardson

Executive Vice President and Chief Financial Officer

       

 

WITNESS my hand and official seal.

       

       

Notary Public

MAIL TAX STATEMENTS TO PARTY SHOWN ON FOLLOWING LINE; IF NO PARTY SHOWN, MAIL AS
DIRECTED ABOVE

 

Name   Street Address   City & State

 

D-2



--------------------------------------------------------------------------------

EXHIBIT A TO GRANT DEED

[LEGAL DESCRIPTION OF PROPERTY]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

STATE OF CALIFORNIA

COUNTY OF SAN JOAQUIN

CERTIFICATE AND AFFIDAVIT OF NON-FOREIGN STATUS

The undersigned, being duly sworn, hereby deposes, certifies and states on oath
as follows:

1. The undersigned is currently the Executive Vice President and Chief Financial
Officer of COST PLUS, INC., a corporation organized and existing under the laws
of the State of California (the “Company”), and that the address of the Company
is 200 Fourth Street, Oakland, California 94607.

2. The Company is not a “non-resident alien” for purposes of United States
income taxation or otherwise a “foreign person,” as defined in Section 1445 of
the United States Internal Revenue Code of 1986 (as amended, the “Code”).

3. The Company’s United States taxpayer identification number is 94-1067937.

4. The undersigned is making this Certificate and Affidavit pursuant to the
provisions of the Code in connection with the sale of the real property
described on Exhibit A, attached hereto and incorporated herein by reference, by
the Company to INLAND REAL ESTATE ACQUISITIONS, INC. (the “Transferee”), which
sale constitutes the disposition by the Company of a United States real property
interest, for the purposes of establishing that the Transferee is not required
to withhold tax pursuant to Section 1445 of the Code in connection with such
disposition.

5. The undersigned acknowledges that this Certificate and Affidavit may be
disclosed to the Internal Revenue Service by the Transferee, that this
Certificate and Affidavit is made under penalty of perjury, and that any false
statement made herein could be punished by fine, imprisonment or both.

6. Under penalty of perjury, I declare that I have examined the foregoing
Certificate and Affidavit and hereby certify that it is true, correct and
complete.

 

COST PLUS, INC., a California corporation

By:       

Tom Willardson

  Executive Vice President and Chief Financial Officer

 

E-1



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

   )       )    SS.

COUNTY OF ______________

   )   

Subscribed and sworn to (or affirmed) before me on ______________________, 2006,
by _____________________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the person(s) who appeared before me.

 

    Notary Public

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

GENERAL ASSIGNMENT

THIS ASSIGNMENT is made as of the 7th day of April, 2006, by COST PLUS, INC., a
California corporation (“Assignor”), to INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation (“Assignee”).

WITNESSETH:

WHEREAS, contemporaneously with the execution and delivery of this Assignment,
Assignor has sold, conveyed and assigned to Assignee all of its right, title and
interest in and to the real property described in Exhibit A attached hereto and
by this reference made a part hereof, together with all improvements thereon
(the “Improvements”) and all rights, easements and appurtenances thereto
(hereinafter collectively referred to as the “Property”); and

WHEREAS, Assignor has agreed to assign to Assignee all of Assignor’s right,
title and interest in and to all assignable guaranties and warranties in
connection with the Improvements and to certain property, contract rights and
other matters more fully described below subject to the terms and conditions
hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor, subject to the terms
hereof, hereby assigns, transfers, and sells to Assignee, without recourse, the
following:

(1) All Assignor’s right, title, and interest in and to all transferable
architectural, mechanical, engineering, and other plans and specifications,
including site plans, floor plans, drawings, schematics, and surveys, relating
to the Property;

(2) All transferable certificates, permissions, consents, authorizations,
variances, waivers, licenses, approvals, and other permits from any governmental
authority in respect of the Property;

(3) All the right, title, interest, claim and demand which Assignor has in the
guaranties and warranties described on Exhibit B attached hereto and
incorporated herein by this reference (collectively, the “Warranties”) in
connection with the Improvements to the extent assignable. Notwithstanding
anything to the contrary contained herein, if any Warranty cannot be assigned by
Assignor, Assignor agrees to fully cooperate with Assignee (at no cost to
Assignor) to enforce the terms of the Warranty on behalf of Assignee.

Notwithstanding anything to the contrary contained herein, this Assignment
(a) shall not apply to any portion of the Warranties or other rights or
instruments described herein which apply to Improvements not located on the
Property and (b) shall be subject and subordinate to

 

F-1



--------------------------------------------------------------------------------

Assignor’s assignment, if any, of any Warranties or other rights or instruments
described herein to any tenants of the Property under leases with Assignor as of
the date hereof.

IN WITNESS WHEREOF, Assignor has duly executed this Assignment the day and year
first above written.

ASSIGNOR:

 

COST PLUS, INC., a California corporation

By:            

Name:

 

Tom Willardson

  Title:   Executive Vice President
and Chief Financial Officer

 

F-2



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT OF GUARANTIES AND WARRANTIES

[INSERT LEGAL DESCRIPTION]

 

F-3



--------------------------------------------------------------------------------

EXHIBIT B TO GENERAL ASSIGNMENT

GUARANTIES AND WARRANTIES

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G-1

LEASE AGREEMENT

 

G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

SUBGROUND LEASE AGREEMENT

 

G-2